Citation Nr: 1202552	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  09-04 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for high blood pressure.

3.  Entitlement to service connection for respiratory disorder, claimed as asthma, bronchitis and/or emphysema.

4.  Entitlement to an increased rating for shell fragment wound of the right leg, currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971.

This appeal comes before the Department of Veteran Affairs (VA) Board of Veterans Appeals (Board) from a December 2007 rating decision of the VA Regional Office in St. Petersburg, Florida that declined to reopen the claim of entitlement to service connection for a low back disorder, and denied service connection for high blood pressure, a respiratory disorder, claimed as asthma, bronchitis and/or emphysema, and a rating in excess of 20 percent for shell fragment wound of the right leg.

Following review of the record, the appeal is remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Board finds that further development is the evidence is warranted.  

The evidence indicates that the Veteran is in receipt of Social Security income based on disability, but that the record does not contain documentation on which the decision was based.  The Court of Appeals for Veterans Claims (Court) has held that Social Security Administration records may be relevant to the issue at hand.  VA has a duty to acquire a copy of the decision granting Social Security benefits, and the supporting medical documents on which the decision was based. See Baker v. West, 11 Vet.App. 163 (1998); Hayes v. Brown, 9 Vet.App. 67 (1996); Murincsak v. Derwinski, 2 Vet.App. 363, 370 (1992).  Accordingly, this information must be requested from the Social Security Administration.  

The evidence indicates that the Veteran receives regular VA outpatient treatment, to include for disabilities claimed on appeal.  VA clinical records in the claims folder date through August 2007.  The Board is thus put on notice as the existence of additional VA clinical data that may have some bearing on the claims.  As such, they must be retrieved and associated with the other evidence on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA records dating from September 2007 through the present should be requested.

Review of the record discloses that the Veteran's right leg shell fragment wound disability was last examined for VA compensation and pension purposes in September 2007.  The Board finds, however, that this examination is inadequate in that it did not provide any range of motion for the right leg or indicate whether the Veteran has symptomatology resulting in additional functional loss as envisioned by DeLuca v. Brown, 8 Vet.App. 202, 204-7 (1995) and 38 C.F.R. § 4.40, 4.45 (2011).  In the representative's statement dated in April 2009, it is pointed out that this service-connected disability is musculoskeletal in nature and requires consideration of 38 C.F.R. § 4.40 (2011).  The Board agrees that a current and more comprehensive VA examination would be helpful in ascertaining the status of current service-connected right leg disability.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Social Security Administration and obtain a copy of the Agency decision in the Veteran's case, and the medical documentation relied upon for the award of disability benefits. 

2.  Request VA outpatient records from September 2007 through the present and associate with the claims folder.

3.  Schedule the Veteran for an examination by an appropriate examiner to determine the status of service-connected shell fragment wound of the right leg.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  The examiner must provide range of motion for the right leg and specifically state whether there is any additional limitation of function due to or caused by fatigue, pain, weakness, lack of endurance or incoordination.  

4.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide the appellant and his representative a supplemental statement of the case before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


